DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/18/2020.
Claim(s) 17-20 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-16 is/are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2020 and 11/10/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 12/18/2020, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yun et al. US 20060045059.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1, 5, 9 and 13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure documents do teach a “radio frame” which “includes a field”, where the “field” “comprises a first indication and a second indication”, where the “first indication” and the “second indication” are associated with both indications indicating “scheduling access manner is enabled”/”EDCA based manner...is disabled”, where the “first time period is “received by a station”/”generated by an access point”/”receive a radio frame...of a station”/”generate a radio frame...of a station”, as noted by the claims.  Similarly, in paragraph 0212 of the PGPub specification, the “first indication” is sent by the “STA”.  In paragraph 0215 the “second indication information” is sent by the “AP” where the “first indication” is communicated by the “STA” as noted in paragraph 0212. In paragraph 0120, the two “indication” are communicated in a “first trigger frame” and a “second trigger frame”.  In paragraph 0116, the “indication” is communicated in a “second frame”.
Claims 2-4, 6-8, 10-12 and 14-16 are rejected based upon a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 5, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. US 20060045059.

As to claim 1:
Yun et al. discloses:
A communication method, comprising:
receiving, by a station from an access point, a radio frame carrying information to indicate an access manner of the station, wherein the radio frame includes a field, a first value of the field comprises a first indication and a second indication, 
(“When the CFP flag value is set to "on," the DurationID field of the MAC header is set to the value: dur(next frame+2*Ack+3*SIFS) at S620 and S640. Dur(x) refers to the time consumed in transmitting (or processing) x. When the CFP flag is set to "off," the DurationID field of the MAC header is set to: dur(ACK+SIFS), as detailed in IEEE 802.1 a at S630 and S640. After setting the DurationID, the access point sets another field of the MAC header S650.”; Yun et al.; 0049)
(“To prevent this phenomenon, the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon 
(“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented. By doing so, stations (STAs) cannot use the channel until transmission of the next data frame is completed. The access point can avoid contention, with holding complete ownership of the wireless medium. The durationID value may be channel occupation information for the access point to continuously occupy a channel.”; Yun et al.; 0042)
(“To prevent this phenomenon, the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame.”; Yun et al.; 0056)
(where
“STA” maps to “station”
“transmitting to a station” maps to “receiving”,
“When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame” maps to “a radio frame”,
“information to indicate an access manner”, where CFP flag value is set to "on,"/ CFP flag value is set to "off” maps to “indicate an access manner”, where the “access manner” is “CFP” for “Contention-Free Period”/FIG. 7 and is not “CFP” during “Contention-Period”/FIG. 7
“MAC header is set to”/”sets its DurationID” maps to “carrying information”,
“MAC header”/”DurationID” maps to “field”,
 “frame_4+2*Ack+3*SIFS” maps to “first value....comprises first indication”, where “frame_4+2*Ack+3*SIFS” maps to “first value”, “frame_4+2*Ack” maps to “first indication”
”3*SIFS” maps to “comprises second indication”,
” dur(frame_4+2*Ack”/FIG. 7 maps to “first time period”

the first indication indicates that an enhanced distributed channel access (EDCA) based access manner of the station is disabled within a first time period and a scheduling access manner is enabled within the first time period, 
(“In contrast, in IEEE 802.11 infrastructure mode, since an AP serves as a point coordinator, the PCF mechanism (whereby a channel can be used without contention) can be used in addition to the DCF mechanism.”; Yun et al.; 0012)
(“Another mechanism that can be used to share a channel is a point coordinator function (PCF) that designates the sequence of stations that use the channel based on a polling schedule, in which an access point (AP) serves as a point coordinator.”; Yun et al.; 0011)

“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented. By doing so, stations (STAs) cannot use the channel until transmission of the next data frame is completed. The access point can avoid contention, with holding complete ownership of the wireless medium. The durationID value may be channel occupation information for the access point to continuously occupy a channel”/” whereby a channel can be used without contention) can be used in addition to the DCF mechanism“/”the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame” maps to “enhanced distributed channel access (EDCA) based access manner of the station is disabled”, where “can avoid contention” maps to “disabled”, where “DCF” maps to “EDCA”
“access point sets its DurationID to be long enough to secure transmission”/”based on a polling schedule” maps to “scheduling access manner is enabled”)

the second indication indicates that an EDCA based access manner of the station is disabled within a second time period and a scheduling access manner is enabled within the second time period, 

“compensate the NAV value consumed for transmission of the beacon frame”/“3*SIFS”/FIG. 7 maps to “the second indication indicates that an EDCA based access manner of the station is disabled within a second time period and a scheduling access manner is enabled within the second time period”
“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented. By doing so, stations (STAs) cannot use the channel until transmission of the next data frame is completed. The access point can avoid contention, with holding complete ownership of the wireless medium. The durationID value may be channel occupation information for the access point to continuously occupy a channel”/” whereby a channel can be used without contention) can be used in addition to the DCF mechanism“ maps to “enhanced distributed channel access (EDCA) based access manner of the station is disabled”, where “can avoid contention” maps to “disabled”, where “DCF” maps to “EDCA”
“access point sets its DurationID to be long enough to secure transmission”/”based on a polling schedule” maps to “scheduling access manner is enabled”)

the first time period is different from the second time period, and the first and second time periods are time period is specified by the access point; and
(where
“different”
the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame” maps to “the first and second time periods are time period is specified by the access point”, where “access point” maps to “access point”, where “dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame” maps to “first and second time periods”

accessing, by the station, the access point according to the radio frame.
(“If the NAV value becomes 0 before frame_3 reaches a destination station (STA), other stations (STAs) enter into the contention period, and may acquire a channel after the backoff.”; Yun et al.; 0055)
(where
“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented”/”Another mechanism that can be used to share a channel is a point coordinator function (PCF) that designates the sequence of stations that use the channel based on a polling schedule, in which an access point (AP) serves as a point coordinator”/” If the NAV value becomes 0 before frame_3 reaches a destination station (STA), “accessing, by the station, the access point according to the radio frame”, where “transmitting”/”designates...stations that use the channel”/”may acquire a channel”/”Ack_1”/”Ack_2”/”Ack_3”/ maps to “accessing”, “to a station (STA)”/”stations that use” maps to “by the station”, “beacon frame” maps to “according to the radio frame”

Yun et al. teaches performing CFP and contention period/DCF access where the timing for the plurality of frames for the CFP and the contention period is communicated from an access point to a station, where the allocation of resources in a single frame includes resources for a data frame and also for a beacon frame.

As to claim 5:
Yun et al. discloses:
A communication method, comprising:
generating, by an access point, a radio frame carrying information to indicate an access manner of a station, wherein the radio frame includes a field, a first value of the field comprises a first indication and a second indication, 
(“When the CFP flag value is set to "on," the DurationID field of the MAC header is set to the value: dur(next frame+2*Ack+3*SIFS) at S620 and S640. Dur(x) refers to the time consumed in transmitting (or processing) x. When the CFP flag is set to "off," the DurationID field of the MAC header is set to: dur(ACK+SIFS), as detailed in IEEE 802.1 a at S630 and S640. After setting the DurationID, the access point sets another field of the MAC header S650.”; Yun et al.; 0049)
(“To prevent this phenomenon, the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame.”; Yun et al.; 0056)
(“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented. By doing so, stations (STAs) cannot use the channel until transmission of the next data frame is completed. The access point can avoid contention, with holding complete ownership of the wireless medium. The durationID value may be channel occupation information for the access point to continuously occupy a channel.”; Yun et al.; 0042)

(where
“access point sets” maps to “generating”
“STA” maps to “station”,
“access point” maps to “access point”,
“transmitting to a station” maps to “receiving”,
“When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame” maps to “a radio frame”,
“frame_4+2*Ack+3*SIFS” maps to “information to indicate an access manner”, where CFP flag value is set to "on,"/ CFP flag value is set to "off” maps to “indicate an access manner”, where the “access manner” is “CFP” for “Contention-Free Period”/FIG. 7 and is not “CFP” during “Contention-Period”/FIG. 7
“MAC header is set to”/”sets its DurationID” maps to “carrying information”,
“MAC header”/”DurationID” maps to “field”,
“first value....comprises first indication”, where “frame_4+2*Ack+3*SIFS” maps to “first value”, “frame_4+2*Ack” maps to “first indication”
”3*SIFS” maps to “comprises second indication”,
” dur(frame_4+2*Ack”/FIG. 7 maps to “first time period”

the first indication indicates that an enhanced distributed channel access (EDCA) based access manner of the station is disabled within a first time period and a scheduling access manner is enabled within the first time period, 
(“In contrast, in IEEE 802.11 infrastructure mode, since an AP serves as a point coordinator, the PCF mechanism (whereby a channel can be used without contention) can be used in addition to the DCF mechanism.”; Yun et al.; 0012)
(“Another mechanism that can be used to share a channel is a point coordinator function (PCF) that designates the sequence of stations that use the channel based on a polling schedule, in which an access point (AP) serves as a point coordinator.”; Yun et al.; 0011)
(where
“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented. By doing so, stations (STAs) cannot use the channel until transmission of the next data frame is completed. The access point can avoid contention, with holding complete ownership of the wireless medium. The durationID value may be channel “enhanced distributed channel access (EDCA) based access manner of the station is disabled”, where “can avoid contention” maps to “disabled”, where “DCF” maps to “EDCA”
“access point sets its DurationID to be long enough to secure transmission”/”based on a polling schedule” maps to “scheduling access manner is enabled”)

the second indication indicates that an EDCA based access manner of the station is disabled within a second time period and a scheduling access manner is enabled within the second time period,  
(where
“compensate the NAV value consumed for transmission of the beacon frame”/“3*SIFS”/FIG. 7 maps to “the second indication indicates that an EDCA based access manner of the station is disabled within a second time period and a scheduling access manner is enabled within the second time period”
“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented. By doing so, stations (STAs) cannot use the channel until transmission of the next data frame is completed. The access point can avoid contention, with holding complete ownership of the wireless medium. The durationID value may be channel “enhanced distributed channel access (EDCA) based access manner of the station is disabled”, where “can avoid contention” maps to “disabled”, where “DCF” maps to “EDCA”
“access point sets its DurationID to be long enough to secure transmission”/”based on a polling schedule” maps to “scheduling access manner is enabled”)

the first time period is different from the second time period, and the first and second time periods are time period is specified by the access point; and
 (where
(where
FIG. 7 illustrates “beacon” frames and “frame_1”/”frame_2”/”frame_3” in different time periods which maps to “different”
the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame” maps to “the first and second time periods are time period is specified by the access point”, where “access point” maps to “access point”, where “dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame” maps to “first and second time periods”

sending, by the access point, the radio frame.
(“If the NAV value becomes 0 before frame_3 reaches a destination station (STA), other stations (STAs) enter into the contention period, and may acquire a channel after the backoff.”; Yun et al.; 0055)
(where
“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented”/”Another mechanism that can be used to share a channel is a point coordinator function (PCF) that designates the sequence of stations that use the channel based on a polling schedule, in which an access point (AP) serves as a point coordinator”/” If the NAV value becomes 0 before frame_3 reaches a destination station (STA), other stations (STAs) enter into the contention period, and may acquire a channel after the backoff”/”the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame.”/”Ack_1”/”Ack_2”/”Ack_3”/FIG. 7 maps to “accessing, by the station, the access point according to the radio frame”, where “transmitting”/”designates...stations that use the channel”/”may acquire a channel”/”Ack_1”/”Ack_2”/”Ack_3”/ maps to “accessing”, “to a station “by the station”, “beacon frame” maps to “according to the radio frame”

Yun et al. teaches performing CFP and contention period/DCF access where the timing for the plurality of frames for the CFP and the contention period is communicated from an access point to a station, where the allocation of resources in a single frame includes resources for a data frame and also for a beacon frame.

As to claim 9:
Yun et al. discloses:
A communication apparatus, comprising:
a receiver, configured to receive a radio frame carrying information to indicate an access manner of a station, wherein the radio frame includes a field, a first value of the field comprises a first indication and a second indication, 
(“When the CFP flag value is set to "on," the DurationID field of the MAC header is set to the value: dur(next frame+2*Ack+3*SIFS) at S620 and S640. Dur(x) refers to the time consumed in transmitting (or processing) x. When the CFP flag is set to "off," the DurationID field of the MAC header is set to: dur(ACK+SIFS), as detailed in IEEE 802.1 a at S630 and S640. After setting the DurationID, the access point sets another field of the MAC header S650.”; Yun et al.; 0049)

(“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented. By doing so, stations (STAs) cannot use the channel until transmission of the next data frame is completed. The access point can avoid contention, with holding complete ownership of the wireless medium. The durationID value may be channel occupation information for the access point to continuously occupy a channel.”; Yun et al.; 0042)
(“To prevent this phenomenon, the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame.”; Yun et al.; 0056)
(where
a “receiver” is considered as required for operation
“STA” maps to “communication apparatus”/”station”
“transmitting to a station” maps to “receiving”,
“a radio frame”,
“frame_4+2*Ack+3*SIFS” maps to “information to indicate an access manner”, where CFP flag value is set to "on,"/ CFP flag value is set to "off” maps to “indicate an access manner”, where the “access manner” is “CFP” for “Contention-Free Period”/FIG. 7 and is not “CFP” during “Contention-Period”/FIG. 7
“MAC header is set to”/”sets its DurationID” maps to “carrying information”,
“MAC header”/”DurationID” maps to “field”,
 “frame_4+2*Ack+3*SIFS” maps to “first value....comprises first indication”, where “frame_4+2*Ack+3*SIFS” maps to “first value”, “frame_4+2*Ack” maps to “first indication”
”3*SIFS” maps to “comprises second indication”,
” dur(frame_4+2*Ack”/FIG. 7 maps to “first time period”

the first indication indicates that an enhanced distributed channel access (EDCA) based access manner of the station is disabled within a first time period and a scheduling access manner is enabled within the first time period, 
(“In contrast, in IEEE 802.11 infrastructure mode, since an AP serves as a point coordinator, the PCF mechanism (whereby a channel can be used without contention) can be used in addition to the DCF mechanism.”; Yun et al.; 0012)

(where
(where
“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented. By doing so, stations (STAs) cannot use the channel until transmission of the next data frame is completed. The access point can avoid contention, with holding complete ownership of the wireless medium. The durationID value may be channel occupation information for the access point to continuously occupy a channel”/” whereby a channel can be used without contention) can be used in addition to the DCF mechanism“/”the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame” maps to “enhanced distributed channel access (EDCA) based access manner of the station is disabled”, where “can avoid contention” maps to “disabled”, where “DCF” maps to “EDCA”
“scheduling access manner is enabled”)

the second indication indicates that an EDCA based access manner of the station is disabled within a second time period and a scheduling access manner is enabled within the second time period, 
(where
“compensate the NAV value consumed for transmission of the beacon frame”/“3*SIFS”/FIG. 7 maps to “the second indication indicates that an EDCA based access manner of the station is disabled within a second time period and a scheduling access manner is enabled within the second time period”
“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented. By doing so, stations (STAs) cannot use the channel until transmission of the next data frame is completed. The access point can avoid contention, with holding complete ownership of the wireless medium. The durationID value may be channel occupation information for the access point to continuously occupy a channel”/” whereby a channel can be used without contention) can be used in addition to the DCF mechanism“ maps to “enhanced distributed channel access (EDCA) based access manner of the station is disabled”, where “can avoid contention” maps to “disabled”, where “DCF” maps to “EDCA”
“scheduling access manner is enabled”)

the first time period is different from the second time period, and the first and second time periods are time period is specified by an access point; and
 (where
FIG. 7 illustrates “beacon” frames and “frame_1”/”frame_2”/”frame_3” in different time periods which maps to “different”
the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame” maps to “the first and second time periods are time period is specified by the access point”, where “access point” maps to “access point”, where “dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame” maps to “first and second time periods”

a transmitter communicatively coupled with the receiver, wherein the transmitter is configured to access the access point according to the radio frame.
 (“If the NAV value becomes 0 before frame_3 reaches a destination station (STA), other stations (STAs) enter into the contention period, and may acquire a channel after the backoff.”; Yun et al.; 0055)

a “transmitter communicatively coupled with the receiver” is considered as required for operation,
“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented”/”Another mechanism that can be used to share a channel is a point coordinator function (PCF) that designates the sequence of stations that use the channel based on a polling schedule, in which an access point (AP) serves as a point coordinator”/” If the NAV value becomes 0 before frame_3 reaches a destination station (STA), other stations (STAs) enter into the contention period, and may acquire a channel after the backoff”/”the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame.”/”Ack_1”/”Ack_2”/”Ack_3”/FIG. 7 maps to “accessing, by the station, the access point according to the radio frame”, where “transmitting”/”designates...stations that use the channel”/”may acquire a channel”/”Ack_1”/”Ack_2”/”Ack_3”/ maps to “accessing”, “to a station (STA)”/”stations that use” maps to “by the station”, “beacon frame” maps to “according to the radio frame”



As to claim 13:
Yun et al. discloses:
A communication apparatus, comprising:
a processor, configured to generate a radio frame carrying information to indicate an access manner of a station, wherein the radio frame includes a field, a first value of the field comprises a first indication and a second indication, 
(“When the CFP flag value is set to "on," the DurationID field of the MAC header is set to the value: dur(next frame+2*Ack+3*SIFS) at S620 and S640. Dur(x) refers to the time consumed in transmitting (or processing) x. When the CFP flag is set to "off," the DurationID field of the MAC header is set to: dur(ACK+SIFS), as detailed in IEEE 802.1 a at S630 and S640. After setting the DurationID, the access point sets another field of the MAC header S650.”; Yun et al.; 0049)
(“To prevent this phenomenon, the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon 
(“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented. By doing so, stations (STAs) cannot use the channel until transmission of the next data frame is completed. The access point can avoid contention, with holding complete ownership of the wireless medium. The durationID value may be channel occupation information for the access point to continuously occupy a channel.”; Yun et al.; 0042)
(“To prevent this phenomenon, the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame.”; Yun et al.; 0056)

(where
“processors” (0036) maps to “processor”
“access point sets” maps to “generating”
“STA” maps to “station”,
“access point” maps to “access point”,
“transmitting to a station” maps to “receiving”,
“a radio frame”,
“frame_4+2*Ack+3*SIFS” maps to “information to indicate an access manner”, where CFP flag value is set to "on,"/ CFP flag value is set to "off” maps to “indicate an access manner”, where the “access manner” is “CFP” for “Contention-Free Period”/FIG. 7 and is not “CFP” during “Contention-Period”/FIG. 7
“MAC header is set to”/”sets its DurationID” maps to “carrying information”,
“MAC header”/”DurationID” maps to “field”,
 “frame_4+2*Ack+3*SIFS” maps to “first value....comprises first indication”, where “frame_4+2*Ack+3*SIFS” maps to “first value”, “frame_4+2*Ack” maps to “first indication”
”3*SIFS” maps to “comprises second indication”,
” dur(frame_4+2*Ack”/FIG. 7 maps to “first time period”


the first indication indicates that an enhanced distributed channel access (EDCA) based access manner of the station is disabled within a first time period and a scheduling access manner is enabled within the first time period, 

(“Another mechanism that can be used to share a channel is a point coordinator function (PCF) that designates the sequence of stations that use the channel based on a polling schedule, in which an access point (AP) serves as a point coordinator.”; Yun et al.; 0011)
(where
“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented. By doing so, stations (STAs) cannot use the channel until transmission of the next data frame is completed. The access point can avoid contention, with holding complete ownership of the wireless medium. The durationID value may be channel occupation information for the access point to continuously occupy a channel”/” whereby a channel can be used without contention) can be used in addition to the DCF mechanism“/”the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame” maps to “enhanced distributed channel access (EDCA) based access manner of the station is disabled”, where “can avoid contention” maps to “disabled”, where “DCF” maps to “EDCA”
“scheduling access manner is enabled”)

the second indication indicates that an EDCA based access manner of the station is disabled within a second time period and a scheduling access manner is enabled within the second time period, 
(where
“compensate the NAV value consumed for transmission of the beacon frame”/“3*SIFS”/FIG. 7 maps to “the second indication indicates that an EDCA based access manner of the station is disabled within a second time period and a scheduling access manner is enabled within the second time period”
“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented. By doing so, stations (STAs) cannot use the channel until transmission of the next data frame is completed. The access point can avoid contention, with holding complete ownership of the wireless medium. The durationID value may be channel occupation information for the access point to continuously occupy a channel”/” whereby a channel can be used without contention) can be used in addition to the DCF mechanism“ maps to “enhanced distributed channel access (EDCA) based access manner of the station is disabled”, where “can avoid contention” maps to “disabled”, where “DCF” maps to “EDCA”
“scheduling access manner is enabled”)

the first time period is different from the second time period, and the first and second time periods are time period is specified by an access point; and
 (where
FIG. 7 illustrates “beacon” frames and “frame_1”/”frame_2”/”frame_3” in different time periods which maps to “different”
the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame” maps to “the first and second time periods are time period is specified by the access point”, where “access point” maps to “access point”, where “dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame” maps to “first and second time periods”

a transmitter communicatively coupled with the processor, wherein the transmitter is configured to send the radio frame.
 (“If the NAV value becomes 0 before frame_3 reaches a destination station (STA), other stations (STAs) enter into the contention period, and may acquire a channel after the backoff.”; Yun et al.; 0055)

a “transmitter communicatively coupled with the processor” is considered as require for operation,
“When transmitting a first data frame (frame_1) to a station (STA), the access point sets its DurationID to be long enough to secure transmission of the next frame (frame_2+2*Ack+3*SIFS), as if a frame is fragmented”/”Another mechanism that can be used to share a channel is a point coordinator function (PCF) that designates the sequence of stations that use the channel based on a polling schedule, in which an access point (AP) serves as a point coordinator”/” If the NAV value becomes 0 before frame_3 reaches a destination station (STA), other stations (STAs) enter into the contention period, and may acquire a channel after the backoff”/”the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame.”/”Ack_1”/”Ack_2”/”Ack_3”/FIG. 7 maps to “accessing, by the station, the access point according to the radio frame”, where “transmitting”/”designates...stations that use the channel”/”may acquire a channel”/”Ack_1”/”Ack_2”/”Ack_3”/ maps to “accessing”, “to a station (STA)”/”stations that use” maps to “by the station”, “beacon frame” maps to “according to the radio frame”

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 4, 6, 7, 8, 10, 11, 12, 14, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Yun et al. US 20060045059 in view of Park et al. US 20150189673 (citation #1 of U.S. Patent Application Publications listed on IDS dated 6/5/2020).

As to claim 2:
Yun et al. as described above does not explicitly teach:
wherein different EDCA parameters correspond respectively to different access categories (ACs) within the EDCA based access manner.

However, Park et al. further teaches an AC capability which includes:
wherein different EDCA parameters correspond respectively to different access categories (ACs) within the EDCA based access manner.
(“A transmission queue and an AC parameter may be defined for each AC. The differences in transmission priority between the ACs may be implemented based on the AC parameter values set to be different from each other. The EDCA may use AIFS[AC], CWmin[AC], and CWmax[AC] instead of DIFS, CWmin, and CWmax, respectively, which are parameters used in the DCF in the backoff procedure for transmitting the frames belonging to the AC. The parameters used in the backoff procedure for each AC may be carried over a beacon frame from an AP to each STA. As AIFS[AC] and CWmin[AC] decrease, a higher priority is given, and accordingly, the channel access delay shortens, thus allowing for use of more bands in a given traffic environment.”; Park et al.; 0128)
(“In case a collision occurs between the STAs while the STA transmits a frame, an EDCA backoff procedure of generating a new backoff counter is similar to the existing DCF backoff procedure, and differentiated backoff procedures for each AC may be performed based on different EDCA parameters. The EDCA parameters is becoming a critical means to differentiate channel access of various user priorities of traffic. A proper configuration of the EDCA parameter value including per-AC parameters may increase the transmission effect according to the priority of traffic while optimizing the network performance. Accordingly, an AP should conduct the overall management and adjustment function for the EDCA parameters to ensure that all of the STA attending the “different EDCA parameters correspond respectively to different access categories (ACs) within the EDCA based access manner”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the AC capability of Park et al. into Yun et al. By modifying the DCF of Yun et al. to include the AC capability as taught by the EDCA of Park et al., the benefits of improved QoS (Yun et al.; 0019) with enhanced radio network (Park et al.; 0145) are achieved.

As to claim 3:
Yun et al. discloses:
	wherein the radio frame is a beacon frame or...
(“To prevent this phenomenon, the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame.”; Yun et al.; 0056)

Yun et al. as described above does not explicitly teach:
an association response frame

However, Park et al. further teaches a probe response frame capability which includes:
an association response frame
(“Referring to FIG. 14, an AP may transmit, to an STA, information for barring access from an STA attempting initial access based on a beacon frame or probe response frame (step S1400).”; Park et al.; 0149)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the probe response frame capability of Park et al. into Yun et al. By modifying the signaling of Yun et al. to include the probe response frame capability as taught by the EDCA of Park et al., the benefits of improved QoS (Yun et al.; 0019) with enhanced radio network (Park et al.; 0145) are achieved.

As to claim 4:
Yun et al. as described above does not explicitly teach:
wherein the radio frame is an association response frame, the method further comprising
sending, by the station to the access point, an association request frame.

However, Park et al. further teaches an association request frame capability which includes:
wherein the radio frame is an association response frame, the method further comprising
sending, by the station to the access point, an association request frame.
(“Referring to FIG. 14, an AP may transmit, to an STA, information for barring access from an STA attempting initial access based on a beacon frame or probe response frame (step S1400).”; Park et al.; 0149)
(“Since the first STA 1510 is a matching STA whose initial access determination information matches the initial access setup information transmitted from the AP 1500, the first STA 1510 may transmit an association request frame to the AP 1500 to perform an initial access procedure with the AP 1500”; Park et al.; 0169; FIG. 15)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the association request frame capability of Park et al. into Yun et al. By modifying the signaling of Yun et al. to include the association request frame capability as taught by the EDCA of Park et al., the benefits of improved QoS (Yun et al.; 0019) with enhanced radio network (Park et al.; 0145) are achieved.

As to claim 6:
Yun et al. as described above does not explicitly teach:
wherein different EDCA parameters correspond respectively to different access categories (ACs) within the EDCA based access manner.

However, Park et al. further teaches an AC capability which includes:
wherein different EDCA parameters correspond respectively to different access categories (ACs) within the EDCA based access manner.
(“A transmission queue and an AC parameter may be defined for each AC. The differences in transmission priority between the ACs may be implemented based on the AC parameter values set to be different from each other. The EDCA may use AIFS[AC], CWmin[AC], and CWmax[AC] instead of DIFS, CWmin, and CWmax, respectively, which are parameters used in the DCF in the backoff procedure for transmitting the frames belonging to the AC. The parameters used in the backoff procedure for each AC may be carried over a beacon frame from an AP to each STA. As AIFS[AC] and CWmin[AC] decrease, a higher priority is given, and accordingly, the channel access delay shortens, thus allowing for use of more bands in a given traffic environment.”; Park et al.; 0128)
(“In case a collision occurs between the STAs while the STA transmits a frame, an EDCA backoff procedure of generating a new backoff counter is similar to the existing DCF backoff procedure, and differentiated backoff procedures for each AC may be performed based on different EDCA parameters. The EDCA parameters is becoming a critical means to differentiate channel access of various user priorities of traffic. A proper configuration of the EDCA parameter value including per-AC parameters may increase the transmission effect according to the priority of traffic while optimizing the network performance. “different EDCA parameters correspond respectively to different access categories (ACs) within the EDCA based access manner”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the AC capability of Park et al. into Yun et al. By modifying the DCF of Yun et al. to include the AC capability as taught by the EDCA of Park et al., the benefits of improved QoS (Yun et al.; 0019) with enhanced radio network (Park et al.; 0145) are achieved.

As to claim 7:
Yun et al. discloses:
	wherein the radio frame is a beacon frame or...
(“To prevent this phenomenon, the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame.”; Yun et al.; 0056)


an association response frame

However, Park et al. further teaches a probe response frame capability which includes:
an association response frame
(“Referring to FIG. 14, an AP may transmit, to an STA, information for barring access from an STA attempting initial access based on a beacon frame or probe response frame (step S1400).”; Park et al.; 0149)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the probe response frame capability of Park et al. into Yun et al. By modifying the signaling of Yun et al. to include the probe response frame capability as taught by the EDCA of Park et al., the benefits of improved QoS (Yun et al.; 0019) with enhanced radio network (Park et al.; 0145) are achieved.

As to claim 8:
Yun et al. as described above does not explicitly teach:
wherein the radio frame is an association response frame, the method further comprising
sending, by the station to the access point, an association request frame.


wherein the radio frame is an association response frame, the method further comprising
sending, by the station to the access point, an association request frame.
(“Referring to FIG. 14, an AP may transmit, to an STA, information for barring access from an STA attempting initial access based on a beacon frame or probe response frame (step S1400).”; Park et al.; 0149)
(“Since the first STA 1510 is a matching STA whose initial access determination information matches the initial access setup information transmitted from the AP 1500, the first STA 1510 may transmit an association request frame to the AP 1500 to perform an initial access procedure with the AP 1500”; Park et al.; 0169; FIG. 15)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the association request frame capability of Park et al. into Yun et al. By modifying the signaling of Yun et al. to include the association request frame capability as taught by the EDCA of Park et al., the benefits of improved QoS (Yun et al.; 0019) with enhanced radio network (Park et al.; 0145) are achieved.

As to claim 10:
Yun et al. as described above does not explicitly teach:
wherein different EDCA parameters correspond respectively to different access categories (ACs) within the EDCA based access manner.

However, Park et al. further teaches an AC capability which includes:
wherein different EDCA parameters correspond respectively to different access categories (ACs) within the EDCA based access manner.
(“A transmission queue and an AC parameter may be defined for each AC. The differences in transmission priority between the ACs may be implemented based on the AC parameter values set to be different from each other. The EDCA may use AIFS[AC], CWmin[AC], and CWmax[AC] instead of DIFS, CWmin, and CWmax, respectively, which are parameters used in the DCF in the backoff procedure for transmitting the frames belonging to the AC. The parameters used in the backoff procedure for each AC may be carried over a beacon frame from an AP to each STA. As AIFS[AC] and CWmin[AC] decrease, a higher priority is given, and accordingly, the channel access delay shortens, thus allowing for use of more bands in a given traffic environment.”; Park et al.; 0128)
(“In case a collision occurs between the STAs while the STA transmits a frame, an EDCA backoff procedure of generating a new backoff counter is similar to the existing DCF backoff procedure, and differentiated backoff procedures for each AC may be performed based on different EDCA parameters. The EDCA parameters is becoming a critical means to differentiate channel access of various user priorities of traffic. A proper configuration of the EDCA parameter “different EDCA parameters correspond respectively to different access categories (ACs) within the EDCA based access manner”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the AC capability of Park et al. into Yun et al. By modifying the DCF of Yun et al. to include the AC capability as taught by the EDCA of Park et al., the benefits of improved QoS (Yun et al.; 0019) with enhanced radio network (Park et al.; 0145) are achieved.

As to claim 11:
Yun et al. discloses:
	wherein the radio frame is a beacon frame or...
(“To prevent this phenomenon, the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon 

Yun et al. as described above does not explicitly teach:
an association response frame

However, Park et al. further teaches a probe response frame capability which includes:
an association response frame
(“Referring to FIG. 14, an AP may transmit, to an STA, information for barring access from an STA attempting initial access based on a beacon frame or probe response frame (step S1400).”; Park et al.; 0149)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the probe response frame capability of Park et al. into Yun et al. By modifying the signaling of Yun et al. to include the probe response frame capability as taught by the EDCA of Park et al., the benefits of improved QoS (Yun et al.; 0019) with enhanced radio network (Park et al.; 0145) are achieved.

As to claim 12:
Yun et al. as described above does not explicitly teach:
wherein the radio frame is an association response frame, the method further comprising
sending, by the station to the access point, an association request frame.

However, Park et al. further teaches an association request frame capability which includes:
wherein the radio frame is an association response frame, the method further comprising
sending, by the station to the access point, an association request frame.
(“Referring to FIG. 14, an AP may transmit, to an STA, information for barring access from an STA attempting initial access based on a beacon frame or probe response frame (step S1400).”; Park et al.; 0149)
(“Since the first STA 1510 is a matching STA whose initial access determination information matches the initial access setup information transmitted from the AP 1500, the first STA 1510 may transmit an association request frame to the AP 1500 to perform an initial access procedure with the AP 1500”; Park et al.; 0169; FIG. 15)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the association request frame capability of Park et al. into Yun et al. By modifying the signaling of Yun et al. to include the association request frame capability as taught by the 

As to claim 14:
Yun et al. as described above does not explicitly teach:
wherein different EDCA parameters correspond respectively to different access categories (ACs) within the EDCA based access manner.

However, Park et al. further teaches an AC capability which includes:
wherein different EDCA parameters correspond respectively to different access categories (ACs) within the EDCA based access manner.
(“A transmission queue and an AC parameter may be defined for each AC. The differences in transmission priority between the ACs may be implemented based on the AC parameter values set to be different from each other. The EDCA may use AIFS[AC], CWmin[AC], and CWmax[AC] instead of DIFS, CWmin, and CWmax, respectively, which are parameters used in the DCF in the backoff procedure for transmitting the frames belonging to the AC. The parameters used in the backoff procedure for each AC may be carried over a beacon frame from an AP to each STA. As AIFS[AC] and CWmin[AC] decrease, a higher priority is given, and accordingly, the channel access delay shortens, thus allowing for use of more bands in a given traffic environment.”; Park et al.; 0128)
“different EDCA parameters correspond respectively to different access categories (ACs) within the EDCA based access manner”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the AC capability of Park et al. into Yun et al. By modifying the DCF of Yun et al. to include the AC capability as taught by the EDCA of Park et al., the benefits of improved QoS (Yun et al.; 0019) with enhanced radio network (Park et al.; 0145) are achieved.

As to claim 15:

	wherein the radio frame is a beacon frame or...
(“To prevent this phenomenon, the access point first checks its CFP flag in order to transmit a beacon frame. When the CFP flag is "on," the access point sets dur(frame_4+2*Ack+3*SIFS) in the CFP Max Duration field of the beacon frame to thereby compensate the NAV value consumed for transmission of the beacon frame.”; Yun et al.; 0056)

Yun et al. as described above does not explicitly teach:
an association response frame

However, Park et al. further teaches a probe response frame capability which includes:
an association response frame
(“Referring to FIG. 14, an AP may transmit, to an STA, information for barring access from an STA attempting initial access based on a beacon frame or probe response frame (step S1400).”; Park et al.; 0149)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the probe response frame capability of Park et al. into Yun et al. By modifying the signaling of Yun et al. to include the probe response frame capability as taught by the EDCA of Park 

As to claim 16:
Yun et al. as described above does not explicitly teach:
wherein the radio frame is an association response frame, the method further comprising
sending, by the station to the access point, an association request frame.

However, Park et al. further teaches an association request frame capability which includes:
wherein the radio frame is an association response frame, the method further comprising
sending, by the station to the access point, an association request frame.
(“Referring to FIG. 14, an AP may transmit, to an STA, information for barring access from an STA attempting initial access based on a beacon frame or probe response frame (step S1400).”; Park et al.; 0149)
(“Since the first STA 1510 is a matching STA whose initial access determination information matches the initial access setup information transmitted from the AP 1500, the first STA 1510 may transmit an association request frame to the AP 1500 to perform an initial access procedure with the AP 1500”; Park et al.; 0169; FIG. 15)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M.K.P/Examiner, Art Unit 2464             

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464